Citation Nr: 1453032	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his spouse testified before the undersigned in a video-conference hearing in July 2014.  A transcript of that hearing was reviewed prior to this decision.  The Board remanded this case in August 2014 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The weight of the evidence shows that the current right knee disability is not related to service.

2. The weight of the evidence shows that any current back disability is not related to service.

3. The weight of the evidence shows that current headaches are not related to service.




CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for headaches as residuals of a TBI have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2008, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA obtained private records identified by the Veteran.  During the Board hearing, the Veteran noted that additional private records were unobtainable.  VA provided examinations on the Veteran's headaches, knees, and back in March 2012 and September 2014.  There is no assertion or indication that the examination and opinion were inadequate.  

Following the August 2014 remand directives, the Agency of Original Jurisdiction (AOJ) obtained an additional VA examination and opinions.  The AOJ's actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings-to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the July 2014 hearing, the undersigned identified the issues and sought evidence concerning treatment, symptoms, and in-service events associated with the claimed disorders to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Additionally, service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his friend, and his wife are competent to report symptoms and experiences observable by their senses, but not to determine the cause of headaches, knee, or back disabilities, as this requires specialized knowledge and training to understand the complexities of the neurological and musculoskeletal systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

The criteria for service connection for headaches, back, and right knee disabilities have not been met.  See 38 C.F.R. § 3.303.  

The evidence shows that the Veteran has headaches and a right knee disability.  He has reported headaches and sought treatment for such, including in January 2009.  The VA examiners in March 2012 and September 2014 diagnosed headaches.  The examiners also diagnosed degenerative joint disease in the right knee.   

The evidence is unclear as to whether the Veteran has a current back disability.  Evidence from August 1988 shows findings from an MRI with desiccation within the intervertebral disc and some degenerative changes at the L5 to S1 level.  The Veteran reported pain, noted in January 2009 treatment, and the September 2014 examiner recorded some limitation of motion.  However, the examiner only noted the diagnosis from 1957 and did not address whether the Veteran had a current disability.  Other medical evidence does not show a current low back diagnosis.  Affording the Veteran all benefit of the doubt, this analysis will assume he does have a back disability.     

The evidence shows in-service injuries.  During the Board hearing, the Veteran described injuries from a motor vehicle accident in service.  A DD form 481 from November 1957 noted a contusion of the brain and an injury to the cartilage of the joint and contusion to the right knee as results of the accident.  A record from Harbor Hospital shows an opinion that ligamentous damage and/or cartilaginous injury may have been sustained in the accident.  The same record notes the Veteran complained of his low back aching.  Service records dated in November 1957 note that the Veteran was unable to support weight on the right leg.  Therefore, he had incurrences to the head, right knee, and low back during service.

The evidence does not show that the Veteran's current headaches, right knee, and back disabilities are related to the accident in service.  The September 2014 examiner concluded that the claimed conditions were less likely than not incurred in or caused by the in-service accident.  The examiner explained that the medical evidence does not support the current physical finding as relating to the findings at discharge in regard to the back, knee, and headaches.  "All x-rays and findings were negative in 1957 and the Veteran returned to duty until 1959.  The physical findings of today have been related to more recent injuries, age, and other medical conditions."  This opinion is particularly compelling because the examiner provided a detailed and thorough analysis of all facts.     

In treatment records from October 2008 and January 2009, the Veteran reported headaches since the motor vehicle accident in service.  He reported the same onset in his November 2008 claim for compensation.  In an October 2009 letter, the Veteran's friend noted his observation of the headaches and back pain since the accident in service.  In January 2009, the Veteran reported back pain for 50 years.  In the March 2012 examination, the Veteran also gave a history of right knee pain since the motor vehicle accident.  In the Board hearing, the Veteran reported that his knee pain did not resolve after the accident and he had trouble completing tasks as a cook.  He also reported being examined for work years after service and being told that his back injury was not due to that job but due to the car accident in service.  However, the medical records from that time do not reflect that sentiment and are deemed more reliable than the Veteran's memory of this conversation many years ago.  The Veteran and his wife reported first seeking treatment for his back and knee approximately 20 years prior to the Board hearing, or 1994.  The treatment was more than 30 years after service and is not helpful in establishing a nexus to service.    

Records from a workman's compensation claim note an accident in 1988 where the Veteran fell down an embankment, hit his back, and began having low back and right leg pain.  A June 1990 letter refers to a work-related accident from April of that year where the Veteran had lumbar strain and a contusion to the right knee.  A diagnostic study from October 1999 notes a fall injury two days prior and pain to the lower leg and anterior ribs.  Treatment from May 2006 notes lower back pain with a history of falls.  In May 2007, the Veteran's private provider noted the onset of headaches after a fall off a bridge about 12 years prior.  As noted by the examiner, treatment from April 1978 found lumbarization of S-1 but normal vertebral bodies and no arthritic changes.    

There is no evidence to suggest that arthritis in the right knee was present to a compensable degree within a year of separation from service.  X-ray records reviewed from 1957 showed no indication of arthritis.  Therefore, the legal presumption from sections 3.307 and 3.309 does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the lay statements of continuous symptoms and notes that in the case of arthritis of the knee, the lay statements alone may be sufficient to prove a causal connection to service, although not in the case of headaches or lumbar strain.  See Walker, 708 F.3d at 1331; see also 38 C.F.R. § 3.309.  However, the medical evidence reflects multiple accidents and injuries after service.  During treatment on such occasions, the Veteran did not report continuous symptoms since active service, which somewhat undermines the credibility of his reports, or at least raises a legitimate question as to whether the medical history that he is currently reporting, however sincerely, may be inaccurate due to the passage of time.  In any event, the 2014 VA examiner found the more recent post-service injuries to be the likely cause of the current symptoms.  Such opinion is deemed highly probative, as it was offered following a review of the record and physical examination of the Veteran.

The greater weight of the evidence, as set forth above,  supports a finding that headaches, knee, and back disabilities are not related to the in-service motor vehicle accident.  The benefit of the doubt was afforded throughout the analysis, but the service connection has not been established.  See 38 C.F.R. § 3.102, 3.303.      


ORDER

Service connection for a right knee disability is denied.

Service connection for a back disability is denied.

Service connection for headaches as a residual of a TBI is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


